DETAILED ACTION
Reply Not Fully Responsive
The reply filed on March 24, 2021 is not fully responsive to the prior Office action because of the following omissions.
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

With respect to the arguments against the rejections under 35 USC 103, Applicant merely alleges that the prior art does not disclose the claimed limitations.  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.
“In the consideration of claims in an amended case where no attempt is made to point out the patentable novelty, the claims should not be allowed.”  MPEP 714.04 (Emphasis in original).
“An amendment failing to point out the patentable novelty which the applicant believes the claims present in view of the state of the art disclosed by the references cited or the objections made may be held to be not fully responsive …. [I]f the claims as amended are clearly open to rejection on grounds of record, a final rejection should generally be made.”  Id.
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b) (Emphasis Added).

Applicant failed to distinctly and specifically point out the error(s) in the rejections of claims 3, 5 and 7 under 35 USC 103, as set forth on p. 6-7 of the previous Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 24, 2021, the amended Abstract and amended claims 1, 8, and 17 are entered.  Claims 3, 5, 7 and 20 are cancelled.  Claims 1, 8-14 and 16-19 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Abstract entitled “Fetal Responses to Acoustic Stimuli” by Tanaka et al (hereinafter “Tanaka”) in view of US 3007002 A to DuVall, US 10265239 B2 to Pallares Aniorte, US 20050201574 A1 to Lenhardt, US 4672671 A to Kennedy and US 5337364 A to Fitch.
As to claim 1, Tanaka discloses a medical diagnostic tool comprising 
a housing, a transducer, an amplifier circuit, and a signal source; wherein the transducer and amplifier circuit are contained within the housing (“conventional audiometer were used as acoustic stimuli” p. 270, para 2); 
wherein the signal source is an externally generated electrical signal of a previously determined frequency (“externally generated” interpreted as meaning generated external to the womb; “Pure tones of frequency 500, 1000 and 2,000 Hz generated by a conventional audiometer” p. 270, para 2; “Pure tones of frequency 500, 1,000 and 2,000 Hz” are previously determined); 
wherein the previously determined frequency is in the audible range of humans (frequency 500, 1000 and 2,000 Hz are within audible range of humans, p. 270, para 2); 
wherein the previously determined frequency generated by the signal source of the medical diagnostic tool is adapted to induce a cochlea palpebral reflex in a fetus in order to diagnose deafness in said fetus prior to birth (frequency 500, 1000 and 2,000 Hz induces a cochlea palpebral reflex, p. 270, para 2); 
wherein the signal source is amplified by the amplifier circuit and is converted into acoustic energy using the transducer (“conventional audiometer were used as acoustic stimuli”);
wherein the acoustic energy is introduced to the fetus through the transducer (“ … conventional audiometer were used as acoustic stimuli”);
wherein the predetermined frequency is 500hz (p. 270, para 2).
Although Tanaka discloses a conventional audiometer, Tanaka does not teach wherein the amplifier circuit comprises an operational amplifier, a first capacitor, a second capacitor, a third capacitor, 
DuVall teaches wherein the amplifier circuit comprises an operational amplifier, a first capacitor, a second capacitor, a third capacitor, a first resistor, a second resistor, and a switch (Fig. 2); 
wherein the operational amplifier, the first capacitor, the second capacitor, the third capacitor, the first resistor, the second resistor, and the switch are electrically interconnected (Fig. 2); 
wherein the operational amplifier is further defined with a positive input, an inverting input, and an output (Fig. 2); 
wherein the first resistor is further defined with a third lead and a fourth lead (input and output leads on either side of resistor Fig. 2); 
wherein the second resistor is further defined with a fifth lead and a sixth lead (input and output leads on either side of resistor Fig. 2); 
wherein the first capacitor is further defined with a seventh lead and an eighth lead (input and output leads on either side of capacitor Fig. 2); 
wherein the second capacitor is further defined with a ninth lead and a tenth lead (input and output leads on either side of capacitor Fig. 2); 
wherein the third capacitor is further defined with an eleventh lead and a twelfth lead (input and output leads on either side of capacitor Fig. 2); 
wherein the switch is further defined with a thirteenth lead and a fourteenth lead (input and output leads on either side of switch 22, Fig. 2); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the audiometer circuit of DuVall with the conventional audiometer of Tanaka to provide the necessary components for the conventional audiometer to operate.
Tanaka and DuVall do not disclose the details of the housing.  Pallares Aniorte teaches the housing is a rigid handheld casing within which the transducer and the amplifier circuit are contained; wherein the housing comprises a grip (any external surface capable of being grasped), a bell (2. Figs. 2, 4; 3, Fig. 5), and a cable (20); wherein the grip is a hollow shaft structure (Figs. 3-5); wherein the bell is a cone shaped structure (Fig. 5) that contains the transducer (11); wherein the bell is attached to the grip (Figs. 1-5); wherein the transducer is a device that converts an electrical signal into acoustic energy (a speaker (11) is a transducer that converts electrical energy into acoustic energy); wherein the transducer is a speaker (11); wherein the transducer is further defined with a first lead and a second lead (input lead and output lead necessary to complete a circuit); wherein the base of the cone structure that forms the bell is open such that the acoustic energy generated by the transducer will escape the bell (portion at 8, Fig. 5 is open).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the housing as taught by Pallares Aniorte with the conventional audiometer of Tanaka to provide and deliver the audio stimulus with a specially designed housing for acoustic fetal stimulation. 
Tanaka, DuVall and Pallares Aniorte do not teach wherein the cable is an electrical conductor, wherein the signal source is generated by a computer; wherein the selected cable is a readily and commercially available USB cable.  Lenhardt teaches wherein the cable is an electrical conductor, wherein the signal source is generated by a computer; wherein the selected cable is a readily and commercially available USB cable (para [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cable instead of wireless communications to provide a less expensive communication means, to avoid interference with the frequency transmitted. Furthermore, the cable can be substituted for the wireless means with no change 
Although a voltage input for the signal source is at least suggested by the disclosure of the oscillator in DuVall, Tanaka, DuVall and Pallares Aniorte and Lenhardt do not explicitly teach wherein the signal source is an externally provided voltage; wherein when the amplitude of the signal source is graphed against time the voltage of the signal source forms a sine wave of a predetermined frequency.  Kennedy teaches wherein the signal source is an externally provided voltage (col 14, ln 44-53; Fig. 12a-g); wherein when the amplitude of the signal source is graphed against time the voltage of the signal source forms a sine wave of a predetermined frequency (intended use; col 14, ln 44-53; Fig. 12a-g ; An apparatus claim should cover what a device is, not what it does or when it does it.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the external signal source with an amplitude capable of being graphed as a sine wave to provide the proper signal source to obtain the desire frequency as disclosed at p. 270, para 2 of Tanaka.
Tanaka, DuVall, Pallares Aniorte, Lenhardt and Kennedy do not teach wherein the operational amplifier is a differential amplifier.  Fitch teaches wherein the operational amplifier is a differential amplifier (col 8, ln 4-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a differential amplifier to provide “an output signal to the base of a transistor” and/or to provide a signal to an LED (col 8, ln 10-19).

As to claim 8, DuVall further teaches wherein the first capacitor is a capacitor; wherein the first capacitor is a filter that passes the sound stimulus from the operational amplifier to the transducer (Fig. 2).



As to claim 10, DuVall further teaches wherein the second capacitor is a capacitor; wherein the second capacitor reduces signal noise generated by the operational amplifier (Fig. 2).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, DuVall and Pallares Aniorte, Lenhardt, Kennedy and Fitch as applied to claim 10 above, and further in view of US 2605355 A to Foster.
DuVall teaches wherein the third capacitor is a capacitor (Fig. 2). Although DuVall discloses a shunt arm (40, 42), Tanaka, DuVall, Pallares Aniorte, Anderson and Fitch do not teach wherein the third capacitor shunts high frequency noise away from the transducer during use of the medical diagnostic tool.  Foster teaches wherein the third capacitor shunts high frequency noise away from the transducer during use of the medical diagnostic tool (claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shunt branch primarily being capacitive, as taught by Foster, to accurately generate the audio signal at the predetermined frequency.

As to claim 12, DuVall further teaches wherein the first resistor is a resistor; wherein the first resistor limits current flow through the amplifier circuit (Fig. 2).

As to claim 13, DuVall further teaches wherein the second resistor is a resistor; wherein the second resistor presents the voltage of the signal source to the positive input of the operational amplifier (Fig. 2).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, DuVall and Pallares Aniorte, Lenhardt, Kennedy, Fitch and Foster as applied to claim 13 above, and further in view of US 5033968 A to Hecht.


As to claim 16, DuVall further teaches wherein the signal source attaches to the positive input of the operational amplifier and attaches to the fifth lead of the switch; wherein the sixth lead of the second resistor attaches to the ground; wherein the ninth lead of the second capacitor attaches to the inverting input of the operational amplifier; wherein the tenth lead of the second capacitor attaches to the ground; wherein the output of the operational amplifier attaches to the seventh lead of the first capacitor; wherein the eighth lead of the first capacitor attaches to the first lead of the transducer; wherein the eighth lead of the first capacitor attaches to the eleventh lead of the third capacitor; wherein the twelfth lead of the third capacitor attaches to the third lead of the first resistor; wherein the fourth lead of the first resistor attaches to the ground; wherein the second lead of the transducer attaches to the ground (Fig. 2).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, DuVall and Pallares Aniorte, Lenhardt, Kennedy and Fitch as applied to claim 1 above, and further in view of the article entitled “Poeject audio power amplifier circuit tda7375 for systems surround 4 x 7 watts” by Toni.
As to claim 17, DuVall further teaches that the amplifier circuit comprises a third resistor wherein the third resistor is a resistor (Fig. 2). Tanaka, DuVall and Pallares Aniorte, Lenhardt and Kennedy do not teach the amplifier circuit comprises a TDA 7235 integrated circuit; wherein the TDA 7235 integrated circuit is an integrated circuit that performs the functions of the amplifier circuit.  Toni teaches the amplifier circuit comprises a TDA 7235 integrated circuit; wherein the TDA 7235 integrated circuit is an integrated 

As to claim 18, the third resistor of DuVall is capable of presenting an external voltage via input voltage (see Fig. 2).   The amplifier circuit of DuVall, with the TDA 7235 integrated circuit as modified by Toni, can detect and utilize the externally provided voltage (Toni, p. 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, DuVall and Pallares Aniorte, Lenhardt, Kennedy, Fitch and Toni as applied to claim 18 above, and further in view of Hecht.
As to claim 19, DuVall further teaches wherein the switch initiates and discontinues the generation of the sound stimulus (Fig. 2).  Tanaka, DuVall, Pallares Aniorte, Anderson, Fitch and Foster do not teach wherein the switch is a momentary switch; wherein the switch is mounted on the exterior of the grip of the housing such that the switch can be manually manipulated during the use of the medical diagnostic tool.  Hecht teaches wherein the switch is a momentary switch; wherein the switch is mounted on the exterior of the grip of the housing such that the switch can be manually manipulated during the use of the medical diagnostic tool (test switch 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exteriorly mounted momentary switch, as taught by Hecht, to provide direct manual control that turns off power upon release of the switch.
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
	At p. 10 of the Reply, Applicant notes “that neither reference has anything to do with diagnosing deafness in a fetus prior to birth.”  Examiner respectfully disagrees.  Tanaka is clearly directed to 
	Applicant alleges that “the prior art fails to render obvious the claimed device because the resultant device would not operate in the same manner as the intended use of the claimed device at bar.”  Examiner respectfully disagrees.  The acoustic stimuli (500 Hz as claimed in claim 1) generated by the conventional audiometer (Tanaka, p. 270, para 2) is delivered to the fetus for diagnosing deafness as described by Tanaka at p. 269-270.
Applicant notes “that claims 5-20 are not rejected as obvious in view of the prior art cited in the 103 rejection.”  The statement is not understood.  Claims 5, 7-14 and 16-20 were rejected under 35 USC 103 on p. 6-10 of the previous Office Action.  Claims 6 and 15 were not pending and therefore not rejected in the previous Office Action.
The Reply states that “the applicant has amended claim 1 to include the substance of claim 14 in the hopes that the claims are now allowable over the prior art. The applicant would kindly ask for a withdrawal as to said rejection.”  The statement is not understood.  Claim 14 is currently pending as a claim dependent from independent claim 1.  None of the limitations from claim 14 appear in claim 1.  Furthermore, claim 14 was rejected on p. 8 of the previous Office Action.  The Reply omits any explanation regarding supposed error(s) in rejecting claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791